Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's submission filed on 10 March 2022 has been entered.  Claims 309-310 have been added.  Claim 1, 16, 19-20 and 305 have been amended.  Accordingly, this action has been made FINAL.
Response to Argument
3.	a.	Claims 19 and 305 have been amended to overcome the claim objections.  Therefore, the claim objections for claims 19 and 305 have been withdrawn.
	b.	Applicant’s arguments with respect to 112(a) are not persuasive.  Therefore, The Office will maintain the 112(a) for claims 1-4, 6-20 and 303-310.  Please see 112(a) rejection section for further explanation.
	c.	Claim 20 has been amended to overcome the 112(b) rejection.  Therefore, 112(b) rejection for claim 20 has been withdrawn.
d.	Applicant's arguments with respect to claims 1-4, 6-20 and 303-310 have been considered but are moot in view of the new ground(s) of rejection.  
Status of Claims
4.	Claims 1-4, 6-20 and 303-310 are pending, of which claims, of which claim 1, claim 16 and claim 19 are in independent form.
Information Disclosure Statement
5.	Information disclosure statement filed on 03/10/2022 and on 03/10/2022, have been reviewed and considered by Examiner.
			The Office's Note:
6.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 1-4, 6-20 and 303-310 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Portion of claim 1, claim 16 and claim 19 recites “store rules that associate the customized template with at least two sub-templates, wherein associating includes forming a logical combination between the at least two sub-templates”.  
Applicant cited paragraph [0211] for the amended claim.  However, original filed disclosure “storing rules that5 associate at least two customized templates together.  The rules may include logical combination rules described herein or any other logical associations between cells, columns, rows, tables, dashboards, widgets, templates, and any other data structure”.  Paragraph [0211] does not discuss sub-templates.  Paragraph [0211] discusses templates.  
Paragraph [0211] recites “storing rules that5 associate at least two customized templates together… For example, a first customized template may include a customized template for a Budget column and a second customized template may include a customized template for a Status column. A rule may include associating both the customized Budget column template and the customized Status column template to create a unique rule template that associates at least two customized templates “.  Paragraph [0211] discusses “storing rules that5 associate at least two customized templates together” not  “storing rules that5 associate at least two sub-templates together”.  The Office suggested applicant to define sub-template limitation in the claim.  Does sub-template equal to nested-template?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 6-20 and 303-310 are rejected under 35 U.S.C. 103 as being unpatentable over Stachura et al. (US 20180157468), in view of Davidow (US 20140324501, herein after Davidow) and further in view of Bosworth (US 20200334019, herein after Bosworth).

Claim 1 is rejected, Stachura teaches a system for automatically applying changed templates across user- facing applications, the system comprising(Stachura, abstract): 
Stachura, fig. 1, component 111 – processor): 
store a customized template in a repository(Stachura, US 20180157468, fig. 22 and paragraph [0399], Library of "APP Templates". Fig. 22 and paragraph [0400-0401], Entire App Templates including predesigned and/or preconfigured spreadsheet definitions, with or without additional information from the destination system such as the list of pages and their sharing permissions, may be available from a community of designers to other designer users to copy and use as a starting point for their own web-app (FIG. 22), according to an illustrative embodiment. These could be listed separately and searchable by purpose, category, industry, or smart searching based on the page types within the app, column names on the record sheets, keywords from any cell content, cell format such as date fields being present, as well as association to what designers are using that App Template web-app or what industry the employers of designers are in.  Paragraph [0420], As further illustrated by FIG. 3B, a designer may create or make record sheet and template sheet changes to one or more worksheets using a browser 454 and the data changes are transferred 401a as http post requests with either a partial spreadsheet definition or as change events, to the Tight System's spreadsheet logic 452.) and
integrate the customized template, including the at least two sub-templates, into the user-facing applications, wherein the integrated customized template tailors data associated with the user-facing applications (Stachura, fig. 2 and paragraph [0074-0075], In step 205 the webifier software may analyze the spreadsheet to identify one or more user interface templates. A user interface template may include a data format for one or more data sources, e.g., a font, size, color, style, etc., and/or may include a selection or identification of one or more data sources, each of which may include one or more data records. A user interface template may also include the data sources and records themselves.  Paragraph [0076-0077], In step 209 the webifier may generate one or more web pages as part of a dynamic interactive web application. Each web page may be based on one or more user interface templates identified in step 205. Each user interface template may define and/or identify a data format and/or one or more data sources for inclusion on a web page. Each web page, upon rendering or generation for transmission to an end-user browser, may be populated with data from the web data store meeting the criteria set forth in the user interface template. Where the user interface template comprises the data sources and records themselves, the resultant web page may appear as a simple web table based on the data in the spreadsheet.  Paragraph [0177], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas.  Paragraph [0178], Template Sheets may be nested, such as in a many to many relationship between parent template and nested template, and/or to several levels of depth (FIG. 76). According to one aspect the webifier software may define a spreadsheet formula function such as "USETEMPLATE( )" that accepts a cell range reference or a template identifier for what template sheet should be used. The cell that the formula is used in may implicitly provide some information such as where to insert the nested template sheet based on the cell's location, or the width and height allocated to the nested template based on the cell's size. If the source record(s) for populating the template are not the same as the parent template, parameters could be passed in to the USETEMPLATE function that would allow the template to know what source data, in much the same way as a non-nested template sheet does for some page types (as further described below). This allows for scenarios such as an invoice template containing a list of "invoice items" within it that needs to be populated from records on different record sheets. Typically, such a nested template sheet would make use of the 
update the customized template(Stachura, fig. 3A and paragraph [0082], As further illustrated by FIG. 3A, a designer may create or make record sheet and template sheet changes to familiar worksheets using the spreadsheet application 354 and the data changes are observed 301a by the Add-On 357, e.g., using Excel's COM Interop library. When the designer has completed a group of changes, the Add-On 357 may send 302 the updated partial, or alternatively full, spreadsheet definition to the destination system's 350 webifier logic 353 using web-service API calls. The webifier logic 353 may process the new data and update 303 data stored in memory 351 (e.g., a web data store). The designer may create or make changes to destination page configuration using the Add-on 357, which may be sent 302 to the webifier logic controller 353 as web-service API calls. Additionally, the designer may create or make changes in a browser 355 accessing the destination system, which may be sent 301b to the Webifier logic controller as http requests or web-service API calls.); 
push the updated customized template to the user-facing applications in which the customized template is integrated(Stachura, fig. 3A and paragraph [0083], Responsive to an http get request 304 from a visitor's browser 356 to the webifier logic 353 to provide a destination page, the webifier logic 353 may retrieve 305 the spreadsheet definition from memory 351. The webifier logic converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and referencing values from the record sheet identified based on the template sheets. The destination page may be sent 306 to the visitor's browser 356. FIG. 3A further illustrates the visitor sees a page having text labels found only in the template sheet and not in the record sheet, text labels originating from RecordSheet!A1, values of "100" from evaluating RecordSheet!C2, and html input controls defined by the template sheet with values from the RecordSheet, RecordSheet!A2 for the checkbox and RecordSheet!B2 for the textbox. FIG. 3A illustrates the visitor checking the checkbox and clicking submit in the browser 356 resulting in the browser sending an http post request 307 to the webifier logic controller 353. The webifier logic 353 may reload the current spreadsheet definition from memory 305. The webifier logic 353 processes the post request and updates the memory 351 with an updated spreadsheet definition. If the designer's Add On 357 still has an active session, webifier logic 353 may send 308 the updated partial spreadsheet definition, or change events sufficient to update the spreadsheet definition presented, to the Add-On 357, then using Excel's COM Interop library the Add-On 357 may present 309 an updated version to the designer in the spreadsheet application 354 such that the designer's worksheet would then display "true" in cell A2.  Paragraph [0016-0020], According to some aspects, the interactive web application may generate input and/or output web pages based on the data records and/or user interface templates. In some embodiments, the system may generate a web input form based on the data sources identified in one or more user interface templates and may receive the user input to modify one or more The system may generate a data output web page for outputting data from the web data store based on a first user interface template, and may generate a data editing web page usable to edit data in the web data store based on a second user interface template. In some embodiments, generating a particular web page may comprise selecting a user interface template corresponding to a client device characteristic associated with the particular web page.); and 
enable, via the pushed update, a simultaneous change in tailoring of data within each of the user-facing applications integrating the customized template and the at least two sub-templates(Stachura, fig. 3A and paragraph [0083], Responsive to an http get request 304 from a visitor's browser 356 to the webifier logic 353 to provide a destination page, the webifier logic 353 may retrieve 305 the spreadsheet definition from memory 351. The webifier logic converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and referencing values from the record sheet identified based on the template sheets. The destination page may be sent 306 to the visitor's browser 356. FIG. 3A further illustrates the visitor sees a page having text labels found only in the template sheet and not in the record sheet, text labels originating from RecordSheet!A1, values of "100" from evaluating RecordSheet!C2, and html input controls defined by the template sheet with values from the RecordSheet, RecordSheet!A2 for the checkbox and RecordSheet!B2 for the textbox. FIG. 3A illustrates the visitor checking the checkbox and clicking submit in the browser 356 resulting in the browser sending an http post the interactive web application may generate input and/or output web pages based on the data records and/or user interface templates. In some embodiments, the system may generate a web input form based on the data sources identified in one or more user interface templates and may receive the user input to modify one or more records via the web input form. The system may generate a data output web page for outputting data from the web data store based on a first user interface template, and may generate a data editing web page usable to edit data in the web data store based on a second user interface template. In some embodiments, generating a particular web page may comprise selecting a user interface template corresponding to a client device characteristic associated with the particular web page.  Paragraph [0177-0178], Paragraph [0178], Template Sheets may be nested, such as in a many to many relationship between parent template and nested template, and/or to several levels of depth (FIG. 76). According to one aspect the webifier software may define a spreadsheet formula function such as "USETEMPLATE( )" that accepts a cell range reference or a template identifier for what template sheet should be used. The cell that the formula is used in may implicitly provide some information such as where to insert the nested template sheet based on the cell's location, or the width and height allocated to the nested template based on the cell's size. If the source record(s) for populating the template are not the same as the parent template, parameters could be passed in to the USETEMPLATE function that would allow the template to know what source data, in much the same way as a non-nested template sheet does for some page types (as further described below). This allows for scenarios such as an invoice template containing a list of "invoice items" within it that needs to be populated from records on different record sheets. Typically, such a nested template sheet would make use of the traditional spreadsheet "merge cells" feature to allow it sufficient width and height to display without affecting the parent template's row or column alignments, as well as the traditional table feature to provide record filtering (described below) to only those invoice items belonging to a particular invoice.).  
Stachura does not explicitly teach
store rules that associate the customized template with at least two sub-templates, wherein associating includes forming a logical combination between the at least two sub-templates 
transmit a notification to each of the user-facing applications in which the customized template is integrated, wherein the notification is configured to inform a user that the customized template has been updated; 
enable selection, via a user device, of an option to accept the pushed update

However Davidow teaches
store rules that associate the customized template with at least two sub-templates, wherein associating includes forming a logical combination between the at least two sub-templates (Davidow, US 20140324501, fig. 3 and paragraph [0069-0071], Template 302 may include a plurality of fields 304 for representing data submitted by responders. Data may be entered into template fields 304 according to a customized input type, e.g., a pre-designated input type parameter. The input types may include, for example, a direct user input 306, a computed user input 308, or a pre-filled input 310.  Paragraph [0072-0074], Pre-filled input 310 includes system-generated or copied data automatically filled into template fields. Pre-filled input 310 is generally not derived form any user-input. Pre-filled input 310 may automatically input data from an application, such as user-profile fields, user-evaluation fields, time of entry fields, or other statistics generated by the system, from memories (e.g., memories 104, 128, 124 and/or 114 of FIG. 1), e.g., or from previous templates (e.g., extracted from a copied project).  Paragraph [0078], In operation 404, the template may be customized by a user defining settings for variable template parameters, such as a template data structure, a template layout, consolidated behavior, a field data type, numeric field attributes, formula functions, formula operators, field validation rules, field input types, mandatory response fields, and/or assignment of question to group or individual responders and delegated fields.  Paragraph [0094-0095], In FIG. 8, the user may operate user-interface 800 to create a template having a spreadsheet data structure. The user may assign one or more The user may customize the template by selecting template parameters defining the template column/row headings, the data types (e.g., text, number, formula) for each column/row, the number of decimal places for numeric fields, a summary field defining statistical information for number fields (e.g., total, average, max, min) and functions used for formula fields (e.g., salary*hours).)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Davidow into Stachura's to enable introducing a fresh degree of freedom for template creation process to increase flexibility and options of the templates, so that the templates can be customized according to project manager's needs. The method enables automatically converting an unstructured response entered into a user-interface field to the structured data of the format and type associated with that template field, thus enhancing responder flexibility by allowing responders to submit unstructured data, and hence allowing the responders to submit non-alphanumeric data while reducing repetitive data entry of the same values as suggested by Stachura (See abstract and summary).
Stachura and Davidow do not explicitly teach
transmit a notification to each of the user-facing applications in which the customized template is integrated, wherein the notification is configured to inform a user that the customized template has been updated; 
enable selection, via a user device, of an option to accept the pushed update
However, Bosworth teaches
transmit a notification to each of the user-facing applications in which the customized template is integrated, wherein the notification is configured to inform a user that the customized template has been updated(Bosworth, US 10705805, paragraph [0028], The application authoring service may enable devices to be registered to receive notifications of application updates (e.g., generated by various collaborating authors) in various embodiments. In such an embodiment, when one author commits an update, notifications indicating the update has occurred may be provided to one or more other devices registered with the service.  Fig. 2 and paragraph [0046], In some embodiments, the notification layer 236 may process registration requests for automated propagation of updates of the mobile applications to various subscribers, e.g., by storing records indicating the set of devices to which updates (or update notifications) are to be transmitted when an application is updated. When an application is modified in some way, e.g., as a result of a non-conflicting update committed by an author, and/or as a result of a conflict resolution by the version management layer 230, the notification layer 236 may transmit an updated version of the application to a subscriber tool set 280 and/or full-function tool set 260 of one or more registered entities in the depicted embodiment.  Fig. 8,  and paragraph [0083], the request 820 may indicate a template application selected from a library of available templates, indicating a starting version of an application that the client wishes to enhance or modify. In various embodiments, a data sheet collection comprising one or more data sheets If the local version of the application is no longer synchronized with or identical to the master version stored at the MAAS, an out-of -sync message 834 may be transmitted to the client 802 in some embodiments.).
enable selection, via a user device, of an option to accept the pushed update(Bosworth, Fig. 8, and paragraph [0087-0088], If the client 802 wishes to synchronize the local version of the application with the master version, a synchronize request 826 may be sent in some embodiments to the MAAS 810. In response, any conflicts that may be detected may be resolved at the MAAS, the changes made locally by the client 802 may be merged with the master version, and a sync complete message 838 may eventually be transmitted to the client 802 in at least some embodiments. It is noted that it may sometimes be the case that an application author may wish to create and use a custom version of a mobile application, and may not necessarily want to synchronize the custom version with the master version. After The local version and the master version may be resynchronized if needed, e.g., using any of a variety of conflict resolution techniques if any conflicts are detected by the MAAS in some embodiments.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Bosworth into Stachura and Davidow's to make the authored applications more robust with regard to changes in the underlying data sheets.  The respective representations of cards and an expanded view of a particular card to be displayed via a first application authoring interface is caused, where individual ones of the cards represent respective sets of screen layouts of the Bosworth (See abstract and summary).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, 
wherein the customized template includes a plurality of columns with linkages between at least two of the plurality of columns(Stachura, paragraph [0208], Clues may include parameters provided to spreadsheet functions such as "VLOOKUP( )" or "COUNTIFS( )". For example, a template or row-record sheet which contains a formula of "=VLOOKUP(DetailSheet!C5, ParentSheet!B:F, 3, false)" may indicate that column C on DetailSheet is a foreign key to the primary key column B on a ParentSheet. Clues may include the formatting of spreadsheet cells such as text or number formatting. For example, a value being formatted as a dollar sign typically would suggest the column containing the dollar sign is neither a foreign key nor a primary key, and indirectly suggest that neither are any columns that use those dollar value columns in ways such as aggregation. Clues may include column naming, even in the case of zero records on a record sheet. For example, a column named "uid" or "invoice number" is more likely to be a key than a blacklisted column name of "comment". Clues may include the uniqueness of data contained with a column.  Paragraph [0177-0178], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Stachura, Davidow and Bosworth teach the system of claim 2, 
wherein the linkages are rules that associate at least two of the plurality of columns with each other(Stachura, paragraph [0208], Clues may include parameters provided to spreadsheet functions such as "VLOOKUP( )" or "COUNTIFS( )". For example, a template or row-record sheet which contains a formula of "=VLOOKUP(DetailSheet!C5, ParentSheet!B:F, 3, false)" may indicate that column C on DetailSheet is a foreign key to the primary key column B on a ParentSheet. Clues may include the formatting of spreadsheet cells such as text or number formatting. For example, a value being formatted as a dollar sign typically would suggest the column containing the dollar sign is neither a foreign key nor a primary key, and indirectly suggest that neither are any columns that use those dollar value columns in ways such as aggregation. Clues may include column naming, even in the case of zero records on a record sheet. For example, a column named "uid" or "invoice number" is more likely to be a key than a blacklisted column name of "comment". Clues may include the uniqueness of data contained with a column.  Paragraph [0177-0178], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, 
wherein the customized template is a single column (Stachura, paragraph [0018], Stachura, paragraph [0018], In some aspects, any combination of the following may be included within or by a webifier system: the web page of the interactive web application generated based on the spreadsheet is the particular web page; the spreadsheet comprises a plurality of worksheets, and the first portion of the spreadsheet is on a different worksheet than the second portion of the spreadsheet; the spreadsheet comprises a plurality of worksheets, and the one or more user interface templates are stored in the same worksheet as the one or more data sources; at least one data format of the user interface templates comprises a font format of a corresponding data source; at least one data format of the user interface templates is based on a cell size of a corresponding data source; the method may further include updating the spreadsheet based on updating the web data store; the method may further include analyzing the spreadsheet to identify one or more changes to at least one data format associated with the one or more user interface templates, webifier system may include at least one user interface template that identifies one or more data restrictions associated with a data source, and the system may generate the presentation of the particular webpage based on selecting data records that satisfy the one or more data restrictions. The one or more data restrictions may optionally comprise a user-level security restriction identified in the spreadsheet. Optionally, at least one of the one or more data restrictions may be defined by a formula native to a spreadsheet application associated with the spreadsheet.  Stachura, fig. 2 and paragraph [0177], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, 
wherein the simultaneous change in tailoring of data includes a recalculation of data within each of the user-facing applications in which the customized template was integrated(Stachura, paragraph [0049-0050], In some aspects, where the one or more changes made to the spreadsheet include edits to the data records, then composing the particular web page incorporating the one or more changes made to the spreadsheet may include generating the particular web page incorporating the edits to the data records without altering the user interface templates.  Paragraph [0177-0178], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas.  Paragraph [0018-0024].).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, 
wherein the customized template includes a plurality of columns and the integrated customized template includes at least one column(Stachura, fig. 2 and paragraph [0177-0178], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas.  Paragraph [0018-0024].).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, 
wherein the tailoring of data results in a display of the updated customized template (Stachura, paragraph [0279], Another example demonstrates a technique for building additional navigation on a destination page for visitors, where a visitor can specify a country from a dropdown list and the data particular for that country would be shown. The designer creates a page container with two sub-pages, one being a report page, and the other being an edit page with a dropdown that is used as a navigation control for the report page. The edit page's template has the country dropdown reference a spreadsheet cell A1 that is set to be transient with a scope of each page delivery, and the report page's template has a column with a spreadsheet formula with conditional logic that references the cell A1 and varies the result of the formula dependent on the value of A1. For example, if the formula were "=IF(A1="Canada", `north`, IF(A1="US", `south`, `unknown`)" then a visitor setting the dropdown to "Canada" would see the report page show "north" and changing the dropdown to "US" would show "south". Numerous cells of the report could vary depending on the transient value in the dropdown to provide a full report about the country, but many concurrent visitors to the page would each see the values corresponding to their own navigational country selection and would be unaffected by the other users' navigational selection or their own selections in previous browser sessions. Nonetheless, in this example, the destination system may still store the transient navigational selections.  Paragraph [0018-).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8, Stachura, Davidow and Bosworth teach the system of claim 8, 
wherein the at least one processor is further configured to reject the updated customized template in response to an input(Stachura, paragraph [0427-0431], The destination system's permission system may also have rules to limit designer permissions, rather than just visitor or page permissions, according to some aspects. Designer permissions may include access types such as read-only, read and share, or read and share and update, (FIG. 21) with a per-app, per-sheet, or per-page level of granularity. For example, read-only permissions on app ExampleApp would disallow the designer from modifying the spreadsheet definition for any sheets used within ExampleApp, disallow changes to page configuration for pages within ExampleApp, but allow the designer to view the spreadsheet definitions as well as their underlying formulas and settings.  Paragraph [0014], According to some aspects, the system may implement permission controls to limit the ability of users to view and/or modify data stored in the web data store and/or spreadsheet. Security permissions for users may be defined in the spreadsheet, such as in the one or more user interface templates. Security permissions may be defined using native formulas of a spreadsheet application associated with the spreadsheet. Additionally and/or alternatively, security permissions may be retrieved from sources other than the spreadsheet such as an administrative policy server. The system may prevent modification of the web data store by a first user having first security permissions. The system may allow modification of the web data store responsive to input received from a second user having second security permissions.  Paragraph [0162], FIG. 89 is a screenshot of a destination Edit-Record page, illustrating the result of an Edit-Record page type being defined, the dynamic notification messages to the user as a result of deleting a row, and controls amending of the template sheet definition when the destination system determines the "Edit" and "Delete" permissions are enabled and the page definition has those options enabled.).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, 
wherein the tailoring of data results in a display of an authentication input field to each of the user-facing applications(Stachura, paragraph [0014], According to some aspects, the system may implement permission controls to limit the ability of users to view and/or modify data stored in the web data store and/or spreadsheet. Security permissions for users may be defined in the spreadsheet, such as in the one or more user interface templates. Security permissions may be defined using native formulas of a spreadsheet application associated with the spreadsheet. Additionally and/or alternatively, security permissions may be retrieved from sources other than the spreadsheet such as an administrative policy server. The system may prevent modification of the web data store by a first user having first security permissions. The system may allow modification of the web data store responsive to input received from a second user having second security permissions.  Paragraph [0220], Permission rules may also be specified on the app or page to control whether login is required to view the page (FIG. 24) what logged in users or groups of users or roles are allowed to view the page and from what devices, networks, or during what times of day.  Paragraph [0290-0299], permissions.).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 10, Stachura, Davidow and Bosworth teach the system of claim 10, wherein the at least one processor is further configured to: 
identify an authentication for the authentication input field(Stachura, Paragraph [0220], Permission rules may also be specified on the app or page to control whether login is required to view the page (FIG. 24) what logged in users or groups of users or roles are allowed to view the page and from what devices, networks, or during what times of day.  Paragraph [0290-0299], The webifier may allow some forms of workflow to be defined with variations of the report page type and other page types, according to an illustrative embodiment. On a row-record sheet, a column could be added by the The net result is that an employee could visit a timesheet webpage, based on a spreadsheet definition, that would only show the rows of time records that relate to that employee (FIG. 20). Similarly, if the sheet had a column specifying a supervisor, a supervisor timesheet overview page might list only the time records under that supervisor's purview.); and 
compare identified authentication with predefined authentication inputs contained in the repository to determine whether the identified authentication corresponds to a predefined authentication input contained in the repository(Stachura, paragraph [0220], Permission rules may also be specified on the app or page to control whether login is required to view the page (FIG. 24) what logged in users or groups of users or roles are The net result is that an employee could visit a timesheet webpage, based on a spreadsheet definition, that would only show the rows of time records that relate to that employee (FIG. 20). Similarly, if the sheet had a column specifying a supervisor, a supervisor timesheet overview page might list only the time records under that supervisor's purview.).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, 
wherein the customized template includes a plurality of columns and a display aggregation of the plurality of columns(Stachura, paragraph [0202], The webifier could also automatically generate a template and page with aggregation formulas based on columns within VirtInvSheet or VirtInvItemSheet to have, in this example, an automatically generated page reporting on the frequency of sales for each invoice item and the monthly number of invoices inserted. The designer may then reference or modify all or a portion of the automatically generated and virtual sheets and reports to continue building additional sheets and pages.  Stachura, fig. 2 and paragraph [0177-0178], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas.  Paragraph [0018-0024].).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, 
wherein pushing the updated customized template to the user-facing applications occurs within a predetermined time after storing the updated customized template in the repository(Stachura, paragraph [0193], Any redundant copy of source data in a virtual sheet may be static, periodically updated, or may be automatically updated in real-time as the other data sources are detected to have changed, using any number of common detection methods that will be apparent to those skilled in the area.  Paragraph [0426], Page types can have auto-refresh options, specified in a period of time, that would automatically have the client application or browser refresh that destination page periodically for visitors (FIG. 48), according to some aspects. Alternatively, the same approach for notification and logging can be used to push notify open client sessions that a page or portion of a page has new information and either the notification would provide the client the necessary information to update the page or the client would send a new request to refresh the page. The use of either approach may benefit a usage scenario of unmanned wall dashboards, such as those powered by 
Claim 14 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, 
wherein the update includes a linkage between a first column of the customized template and a second column of the customized template(Stachura, fig. 3B and paragraph [0421-0422], Responsive to an http get request 403b from a visitor's browser 456 to the webifier logic 453 to provide a destination page, the webifier logic 453 retrieves 404 the required data from memory 451. The webifier logic may convert data into an html destination page by evaluated and referencing values and formatting from the template sheet and evaluating and referencing values from the record sheet identified based on the template sheets. The destination page may be sent 405b to the visitor's browser 456. As FIG. 3B illustrates, the visitor sees a page having text labels found only in the template sheet and not in the record sheet, text labels originating from RecordSheet!1, values of "100" from evaluating RecordSheet!C2, and html input controls defined by the template sheet with values from the RecordSheet, RecordSheet!A2 for the checkbox and RecordSheet!B2 for the textbox. FIG. 3B further illustrates the ability of a visitor to check the checkbox and submit in the browser 456 resulting in the browser sending an http post request 406b to the webifier logic controller 454. The webifier logic 453 processes the post request and updates the memory 451 with new data, optionally storing the Efficient Format or whatever format the system uses. If the designer's browser 454 still has an active session, the spreadsheet logic controller 452 may obtain the updated data 408 from memory 451, or alternatively through integrated communication mechanisms 410, and convert the data into one or more spreadsheet definitions or change events sufficient to update the spreadsheet definition presented in the designer browser 454, and sends 409 them to the designer's browser 409 such that the designer's worksheet would then display "true" in cell A2.).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 2, Stachura, Davidow and Bosworth teach the system of claim 2, 
wherein the update includes a display aggregation of the plurality of columns(Stachura, paragraph [0194-0195], Autogen and/or virtual sheets may allow and/or disallow a number of modifications by a designer including adding new columns with data or formulas referencing the remainder of the sheet or other sheets, deleting columns, changing of formatting, adding new records, and/or overriding specific record values. They may be used as a basis for the designer to build on top of; that is, the cells may be referenced individually, as a region, or with aggregation, by other sheets, formulas, or by page definitions.  Paragraph [0202], The webifier could also automatically generate a template and page with aggregation formulas based on columns within VirtInvSheet or VirtInvItemSheet to have, in this example, an automatically generated page reporting on the frequency of sales for each invoice item and the monthly number of invoices inserted. The designer may then reference or modify all or a portion of the automatically generated and virtual sheets and reports to continue building additional sheets and pages.).  
Claim 16 is rejected, Stachura teaches A non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations for automatically applying changed templates across user applications, the operations comprising (Stachura, abstract.  Stachura, fig. 1, component 111 – processor): 
store a customized template in a repository(Stachura, US 20180157468, fig. 22 and paragraph [0399], Library of "APP Templates". Fig. 22 and paragraph [0400-0401], Entire App Templates including predesigned and/or preconfigured spreadsheet definitions, with or without additional information from the destination system such as the list of pages and their sharing permissions, may be available from a community of designers to other designer users to copy and use as a starting point for their own web-app (FIG. 22), according to an illustrative embodiment. These could be listed separately and searchable by purpose, category, industry, or smart searching based on the page types within the app, column names on the record sheets, keywords from any cell content, cell format such as date fields being present, as well as association to what designers are using that App Template web-app or what industry the employers of designers are in.  Paragraph [0420], As further illustrated by FIG. 3B, a designer may create or make record sheet and template sheet changes to one or more worksheets using a browser 454 and the data changes are transferred 401a as http post requests with either a partial spreadsheet definition or as change events, to the Tight System's spreadsheet logic 452.) and
integrating the customized template, including the at least two sub-templates, into the user-facing applications, wherein the integrated customized template tailors data associated with the user-facing applications (Stachura, fig. 2 and paragraph [0074-0075], In step 205 the webifier software may analyze the spreadsheet to identify one or more user interface templates. A user interface template may include a data format for one or more data sources, e.g., a font, size, color, style, etc., and/or may include a selection or identification of one or more data sources, each of which may include one or more data records. A user interface template may also include the data sources and records themselves.  Paragraph [0076-0077], In step 209 the webifier may generate one or more web pages as part of a dynamic interactive web application. Each web page may be based on one or more user interface templates identified in step 205. Each user interface template may define and/or identify a data format and/or one or more data sources for inclusion on a web page. Each web page, upon rendering or generation for transmission to an end-user browser, may be populated with data from the web data store meeting the criteria set forth in the user interface template. Where the user interface template comprises the data sources and records themselves, the resultant web page may appear as a simple web table based on the data in the spreadsheet.  Paragraph [0177], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas.  Paragraph [0178], Template Sheets may be nested, such as in a many to many relationship between parent template and nested template, and/or to several levels of depth (FIG. 76). According to one aspect the webifier software may define a spreadsheet formula function such as "USETEMPLATE( )" that accepts a cell range reference or a template identifier for what template sheet should be used. The cell that the formula is used in may implicitly provide some information such as where to insert the nested template sheet based on the cell's location, or the width and height allocated to the nested template based on the cell's size. If the source record(s) for populating the template are not the same as the parent template, parameters could be passed in to the USETEMPLATE function that would allow the template to know what source data, in much the same way as a non-nested template sheet does for some page types (as 
update the customized template(Stachura, fig. 3A and paragraph [0082], As further illustrated by FIG. 3A, a designer may create or make record sheet and template sheet changes to familiar worksheets using the spreadsheet application 354 and the data changes are observed 301a by the Add-On 357, e.g., using Excel's COM Interop library. When the designer has completed a group of changes, the Add-On 357 may send 302 the updated partial, or alternatively full, spreadsheet definition to the destination system's 350 webifier logic 353 using web-service API calls. The webifier logic 353 may process the new data and update 303 data stored in memory 351 (e.g., a web data store). The designer may create or make changes to destination page configuration using the Add-on 357, which may be sent 302 to the webifier logic controller 353 as web-service API calls. Additionally, the designer may create or make changes in a browser 355 accessing the destination system, which may be sent 301b to the Webifier logic controller as http requests or web-service API calls.); 
push the updated customized template to the user-facing applications in which the customized template is integrated(Stachura, fig. 3A and paragraph [0083], the webifier logic 353 may retrieve 305 the spreadsheet definition from memory 351. The webifier logic converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and referencing values from the record sheet identified based on the template sheets. The destination page may be sent 306 to the visitor's browser 356. FIG. 3A further illustrates the visitor sees a page having text labels found only in the template sheet and not in the record sheet, text labels originating from RecordSheet!A1, values of "100" from evaluating RecordSheet!C2, and html input controls defined by the template sheet with values from the RecordSheet, RecordSheet!A2 for the checkbox and RecordSheet!B2 for the textbox. FIG. 3A illustrates the visitor checking the checkbox and clicking submit in the browser 356 resulting in the browser sending an http post request 307 to the webifier logic controller 353. The webifier logic 353 may reload the current spreadsheet definition from memory 305. The webifier logic 353 processes the post request and updates the memory 351 with an updated spreadsheet definition. If the designer's Add On 357 still has an active session, webifier logic 353 may send 308 the updated partial spreadsheet definition, or change events sufficient to update the spreadsheet definition presented, to the Add-On 357, then using Excel's COM Interop library the Add-On 357 may present 309 an updated version to the designer in the spreadsheet application 354 such that the designer's worksheet would then display "true" in cell A2.  Paragraph [0016-0020], According to some aspects, the interactive web application may generate input and/or output web pages based on the data records and/or user interface templates. In some embodiments, the system may generate a web input form based on the data sources identified in one or more user interface templates and may receive the user input to modify one or more records via the web input form. The system may generate a data output web page for outputting data from the web data store based on a first user interface template, and may generate a data editing web page usable to edit data in the web data store based on a second user interface template. In some embodiments, generating a particular web page may comprise selecting a user interface template corresponding to a client device characteristic associated with the particular web page.); and 
enable, via the pushed update, a simultaneous change in tailoring of data within each of the user-facing applications integrating the customized template and the at least two sub-templates (Stachura, fig. 3A and paragraph [0083], Responsive to an http get request 304 from a visitor's browser 356 to the webifier logic 353 to provide a destination page, the webifier logic 353 may retrieve 305 the spreadsheet definition from memory 351. The webifier logic converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and referencing values from the record sheet identified based on the template sheets. The destination page may be sent 306 to the visitor's browser 356. FIG. 3A further illustrates the visitor sees a page having text labels found only in the template sheet and not in the record sheet, text labels originating from RecordSheet!A1, values of "100" from evaluating RecordSheet!C2, and html input controls defined by the template sheet with values from the RecordSheet, RecordSheet!A2 for the checkbox and RecordSheet!B2 for the textbox. FIG. 3A illustrates the visitor checking the checkbox and clicking submit in the browser 356 resulting in the browser sending an http post request 307 to the webifier logic controller 353. The webifier logic 353 may reload the current spreadsheet definition from memory 305. The webifier logic 353 processes the post request and updates the memory 351 with an updated spreadsheet definition. If the designer's Add On 357 still has an active session, webifier logic 353 may send 308 the updated partial spreadsheet definition, or change events sufficient to update the spreadsheet definition presented, to the Add-On 357, then using Excel's COM Interop library the Add-On 357 may present 309 an updated version to the designer in the spreadsheet application 354 such that the designer's worksheet would then display "true" in cell A2.  Paragraph [0016-0020], According to some aspects, the interactive web application may generate input and/or output web pages based on the data records and/or user interface templates. In some embodiments, the system may generate a web input form based on the data sources identified in one or more user interface templates and may receive the user input to modify one or more records via the web input form. The system may generate a data output web page for outputting data from the web data store based on a first user interface template, and may generate a data editing web page usable to edit data in the web data store based on a second user interface template. In some embodiments, generating a particular web page may comprise selecting a user interface template corresponding to a client device characteristic associated with the particular web page.  Paragraph [0177-0178], Template Sheets may be nested, such as in a many to many relationship between parent template and nested template, and/or to several levels of depth (FIG. 76). According to one aspect the webifier software may define a spreadsheet formula function such as "USETEMPLATE( )" that accepts a cell range reference or a template identifier for what template sheet should be used. The cell that the formula is used in may implicitly provide some information such as where to insert the nested template sheet based on the cell's location, or the width and height allocated to the nested template based on the cell's size. If the source record(s) for populating the template are not the same as the parent template, parameters could be passed in to the USETEMPLATE function that would allow the template to know what source data, in much the same way as a non-nested template sheet does for some page types (as further described below). This allows for scenarios such as an invoice template containing a list of "invoice items" within it that needs to be populated from records on different record sheets. Typically, such a nested template sheet would make use of the traditional spreadsheet "merge cells" feature to allow it sufficient width and height to display without affecting the parent template's row or column alignments, as well as the traditional table feature to provide record filtering (described below) to only those invoice items belonging to a particular invoice.).  
Stachura does not explicitly teach
storing rules that associate the customized template with at least two sub-templates, wherein associating includes forming a logical combination between the at least two sub-templates 
transmit a notification to each of the user-facing applications in which the customized template is integrated, wherein the notification is configured to inform a user that the customized template has been updated; 
enable selection, via a user device, of an option to accept the pushed update
However Davidow teaches
storing rules that associate the customized template with at least two sub-templates, wherein associating includes forming a logical combination between the at least two sub-templates (Davidow, US 20140324501, fig. 3 and paragraph [0069-0071], Template 302 may include a plurality of fields 304 for representing data submitted by responders. Data may be entered into template fields 304 according to a customized input type, e.g., a pre-designated input type parameter. The input types may include, for example, a direct user input 306, a computed user input 308, or a pre-filled input 310.  Paragraph [0072-0074], Pre-filled input 310 includes system-generated or copied data automatically filled into template fields. Pre-filled input 310 is generally not derived form any user-input. Pre-filled input 310 may automatically input data from an application, such as user-profile fields, user-evaluation fields, time of entry fields, or other statistics generated by the system, from memories (e.g., memories 104, 128, 124 and/or 114 of FIG. 1), e.g., or from previous templates (e.g., extracted from a copied project).  Paragraph [0078], In operation 404, the template may be customized by a user defining settings for variable template parameters, such as a template data structure, a template layout, consolidated behavior, a field data type, numeric field attributes, formula functions, formula operators, field validation rules, field input types, mandatory response fields, and/or assignment of question to group or individual responders and delegated fields.  Paragraph [0094-0095], In FIG. 8, the user may operate user-interface 800 to create a template having a spreadsheet data structure. The user may assign one or more template questions to a plurality of responders, e.g., selected from among groups (e.g., office), individual responders and regions (e.g., country). The user may customize the template by selecting template parameters defining the template column/row headings, the data types (e.g., text, number, formula) for each column/row, the number of decimal places for numeric fields, a summary field defining statistical information for number fields (e.g., total, average, max, min) and functions used for formula fields (e.g., salary*hours).)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Davidow into Stachura's to enable introducing a fresh degree of freedom for template creation process to increase flexibility and options of the templates, so that the templates can be customized according to project manager's needs. The method enables automatically converting an unstructured response entered into a user-interface field to the structured data of the format and type associated with that template field, thus enhancing responder flexibility by allowing responders to submit unstructured data, and hence allowing the responders to submit non-alphanumeric data while reducing repetitive data entry of the same values as suggested by Stachura (See abstract and summary).
Stachura and Davidow do not explicitly teach
transmit a notification to each of the user-facing applications in which the customized template is integrated, wherein the notification is configured to inform a user that the customized template has been updated; 
enable selection, via a user device, of an option to accept the pushed update
However, Bosworth teaches
transmit a notification to each of the user-facing applications in which the customized template is integrated, wherein the notification is configured to inform a user that the customized template has been updated(Bosworth, US 10705805, paragraph [0028], The application authoring service may enable devices to be registered to receive notifications of application updates (e.g., generated by various collaborating authors) in various embodiments. In such an embodiment, when one author commits an update, notifications indicating the update has occurred may be provided to one or more other devices registered with the service.  Fig. 2 and paragraph [0046], In some embodiments, the notification layer 236 may process registration requests for automated propagation of updates of the mobile applications to various subscribers, e.g., by storing records indicating the set of devices to which updates (or update notifications) are to be transmitted when an application is updated. When an application is modified in some way, e.g., as a result of a non-conflicting update committed by an author, and/or as a result of a conflict resolution by the version management layer 230, the notification layer 236 may transmit an updated version of the application to a subscriber tool set 280 and/or full-function tool set 260 of one or more registered entities in the depicted embodiment.  Fig. 8,  and paragraph [0083], the request 820 may indicate a template application selected from a library of available templates, indicating a starting version of an application that the client wishes to enhance or modify. In various embodiments, a data sheet collection comprising one or more data sheets materialized according to the web-of-sheets model discussed above may be indicated in the request 820 as the source of at least a portion of the data to be accessed/manipulated/entered via the mobile application.  Fig. 8 and paragraph [0087], Clients may also develop applications in offline mode (i.e., while disconnected from the MAAS 810) in the depicted embodiment. Artifacts indicative of the application state (such as cards, sheets and the like) may be cached locally at the devices used by the client 802, and such locally cached artifacts may be edited (as indicated in element 828) without immediately affecting the master version of the application (or propagation of updates to any other subscribers or collaborators) in various embodiments. The client 802 may eventually reconnect their authoring tool(s) with the MAAS (element 830). If the local version of the application is no longer synchronized with or identical to the master version stored at the MAAS, an out-of -sync message 834 may be transmitted to the client 802 in some embodiments.).
enable selection, via a user device, of an option to accept the pushed update(Bosworth, Fig. 8, and paragraph [0087-0088], If the client 802 wishes to synchronize the local version of the application with the master version, a synchronize request 826 may be sent in some embodiments to the MAAS 810. In response, any conflicts that may be detected may be resolved at the MAAS, the changes made locally by the client 802 may be merged with the master version, and a sync complete message 838 may eventually be transmitted to the client 802 in at least The local version and the master version may be resynchronized if needed, e.g., using any of a variety of conflict resolution techniques if any conflicts are detected by the MAAS in some embodiments.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Bosworth into Stachura and Davidow's to make the authored applications more robust with regard to changes in the underlying Bosworth (See abstract and summary).


Claim 17 is rejected for the reasons set forth hereinabove for claim 16, Stachura, Davidow and Bosworth teach the non-transitory computer readable medium of claim 16, 
wherein the simultaneous change in tailoring of data includes a recalculation of data within each of the user-facing applications in which the customized template was integrated(Stachura, paragraph [0049-0050], In some aspects, where the one or more changes made to the spreadsheet include edits to the data records, then composing the particular web page incorporating the one or more changes made to the spreadsheet may include generating the particular web page incorporating the edits to the data records without altering the user interface templates.  Paragraph [0177-0178], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas.  Paragraph [0018-0024].).  

Claim 18 is rejected for the reasons set forth hereinabove for claim 16, Stachura, Davidow and Bosworth teach the non-transitory computer readable medium of claim 16, 
wherein the customized template includes a plurality of columns with linkages between at least two of the plurality of columns(Stachura, paragraph [0208], Clues may include parameters provided to spreadsheet functions such as "VLOOKUP( )" or "COUNTIFS( )". For example, a template or row-record sheet which contains a formula of "=VLOOKUP(DetailSheet!C5, ParentSheet!B:F, 3, false)" may indicate that column C on DetailSheet is a foreign key to the primary key column B on a ParentSheet. Clues may include the formatting of spreadsheet cells such as text or number formatting. For example, a value being formatted as a dollar sign typically would suggest the column containing the dollar sign is neither a foreign key nor a primary key, and indirectly suggest that neither are any columns that use those dollar value columns in ways such as aggregation. Clues may include column naming, even in the case of zero records on a record sheet. For example, a column named "uid" or "invoice number" is more likely to be a key than a blacklisted column name of "comment". Clues may include the uniqueness of data contained with a column.  Paragraph [0177-0178], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have 
wherein the linkages are rules that associate at least two of the plurality of columns with each other(Stachura, paragraph [0208], Clues may include parameters provided to spreadsheet functions such as "VLOOKUP( )" or "COUNTIFS( )". For example, a template or row-record sheet which contains a formula of "=VLOOKUP(DetailSheet!C5, ParentSheet!B:F, 3, false)" may indicate that column C on DetailSheet is a foreign key to the primary key column B on a ParentSheet. Clues may include the formatting of spreadsheet cells such as text or number formatting. For example, a value being formatted as a dollar sign typically would suggest the column containing the dollar sign is neither a foreign key nor a primary key, and indirectly suggest that neither are any columns that use those dollar value columns in ways such as aggregation. Clues may include column naming, even in the case of zero records on a record sheet. For example, a column named "uid" or "invoice number" is more likely to be a key than a blacklisted column name of "comment". Clues may include the uniqueness of data contained with a column.  Paragraph [0177-0178], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas).  
Claim 19 is rejected, Stachura teaches a method of automatically applying changed templates across user- facing applications, the method comprising (Stachura, abstract): 
storing a customized template in a repository(Stachura, US 20180157468, fig. 22 and paragraph [0399], Library of "APP Templates". Fig. 22 and paragraph [0400-0401], Entire App Templates including predesigned and/or preconfigured spreadsheet definitions, with or without additional information from the destination system such as the list of pages and their sharing permissions, may be available from a community of designers to other designer users to copy and use as a starting point for their own web-app (FIG. 22), according to an illustrative embodiment. These could be listed separately and searchable by purpose, category, industry, or smart searching based on the page types within the app, column names on the record sheets, keywords from any cell content, cell format such as date fields being present, as well as association to what designers are using that App Template web-app or what industry the employers of designers are in.  Paragraph [0420], As further illustrated by FIG. 3B, a designer may create or make record sheet and template sheet changes to one or more worksheets using a browser 454 and the data changes are transferred 401a as http post requests with either a partial spreadsheet definition or as change events, to the Tight System's spreadsheet logic 452.) and
wherein the customized template includes a plurality of columns with linkages between at least two of the plurality of columns(Stachura, paragraph [0208], Clues may include parameters provided to spreadsheet functions such as "VLOOKUP( )" or "COUNTIFS( )". For example, a template or row-record sheet which contains a formula of "=VLOOKUP(DetailSheet!C5, ParentSheet!B:F, 3, false)" may indicate that column C on DetailSheet is a foreign key to the primary key column B on a ParentSheet. Clues may include the formatting of spreadsheet cells such as text or number formatting. For example, a value being formatted as a dollar sign typically would suggest the column containing the dollar sign is neither a foreign key nor a primary key, and indirectly suggest that neither are any columns that use those dollar value columns in ways such as aggregation. Clues may include column naming, even in the case of zero records on a record sheet. For example, a column named "uid" or "invoice number" is more likely to be a key than a blacklisted the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas); 
 integrating the customized template, including the at least two sub-templates, into the user-facing applications, wherein the integrated customized template tailors data associated with the user-facing applications (Stachura, fig. 2 and paragraph [0074-0075], In step 205 the webifier software may analyze the spreadsheet to identify one or more user interface templates. A user interface template may include a data format for one or more data sources, e.g., a font, size, color, style, etc., and/or may include a selection or identification of one or more data sources, each of which may include one or more data records. A user interface template may also include the data sources and records themselves.  Paragraph [0076-0077], In step 209 the webifier may generate one or more web pages as part of a dynamic interactive web application. Each web page may be based on one or more user interface templates identified in step 205. Each user interface template may define and/or identify a data format and/or one or more data sources for inclusion on a web page. Each web page, upon rendering or generation for transmission to an end-user browser, may be populated with data from the web data store meeting the criteria set forth in the user interface template. Where the user interface template comprises the data sources and records themselves, the resultant web page may appear as a simple web table based on the data in the spreadsheet.  Paragraph [0177], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas.  Paragraph [0178], Template Sheets may be nested, such as in a many to many relationship between parent template and nested template, and/or to several levels of depth (FIG. 76). According to one aspect the webifier software may define a spreadsheet formula function such as "USETEMPLATE( )" that accepts a cell range reference or a template identifier for what template sheet should be used. The cell that the formula is used in may implicitly provide some information such as where to insert the nested template sheet based on the cell's location, or the width and height allocated to the nested template based on the cell's size. If the source record(s) for populating the template are not the same as the parent template, parameters could be passed in to the USETEMPLATE function that would allow the template to know what source data, in much the same way as a non-nested template sheet does for some page types (as 
updating the customized template(Stachura, fig. 3A and paragraph [0082], As further illustrated by FIG. 3A, a designer may create or make record sheet and template sheet changes to familiar worksheets using the spreadsheet application 354 and the data changes are observed 301a by the Add-On 357, e.g., using Excel's COM Interop library. When the designer has completed a group of changes, the Add-On 357 may send 302 the updated partial, or alternatively full, spreadsheet definition to the destination system's 350 webifier logic 353 using web-service API calls. The webifier logic 353 may process the new data and update 303 data stored in memory 351 (e.g., a web data store). The designer may create or make changes to destination page configuration using the Add-on 357, which may be sent 302 to the webifier logic controller 353 as web-service API calls. Additionally, the designer may create or make changes in a browser 355 accessing the destination system, which may be sent 301b to the Webifier logic controller as http requests or web-service API calls.); 
pushing the updated customized template to the user-facing applications in which the customized template is integrated(Stachura, fig. 3A and paragraph [0083], the webifier logic 353 may retrieve 305 the spreadsheet definition from memory 351. The webifier logic converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and referencing values from the record sheet identified based on the template sheets. The destination page may be sent 306 to the visitor's browser 356. FIG. 3A further illustrates the visitor sees a page having text labels found only in the template sheet and not in the record sheet, text labels originating from RecordSheet!A1, values of "100" from evaluating RecordSheet!C2, and html input controls defined by the template sheet with values from the RecordSheet, RecordSheet!A2 for the checkbox and RecordSheet!B2 for the textbox. FIG. 3A illustrates the visitor checking the checkbox and clicking submit in the browser 356 resulting in the browser sending an http post request 307 to the webifier logic controller 353. The webifier logic 353 may reload the current spreadsheet definition from memory 305. The webifier logic 353 processes the post request and updates the memory 351 with an updated spreadsheet definition. If the designer's Add On 357 still has an active session, webifier logic 353 may send 308 the updated partial spreadsheet definition, or change events sufficient to update the spreadsheet definition presented, to the Add-On 357, then using Excel's COM Interop library the Add-On 357 may present 309 an updated version to the designer in the spreadsheet application 354 such that the designer's worksheet would then display "true" in cell A2.  Paragraph [0016-0020], According to some aspects, the interactive web application may generate input and/or output web pages based on the data records and/or user interface templates. In some embodiments, the system may generate a web input form based on the data sources identified in one or more user interface templates and may receive the user input to modify one or more records via the web input form. The system may generate a data output web page for outputting data from the web data store based on a first user interface template, and may generate a data editing web page usable to edit data in the web data store based on a second user interface template. In some embodiments, generating a particular web page may comprise selecting a user interface template corresponding to a client device characteristic associated with the particular web page.); and 
enabling, via the pushed update, a simultaneous change in tailoring of data within each of the user-facing applications integrating the customized template and the at least two sub-templates(Stachura, fig. 3A and paragraph [0083], Responsive to an http get request 304 from a visitor's browser 356 to the webifier logic 353 to provide a destination page, the webifier logic 353 may retrieve 305 the spreadsheet definition from memory 351. The webifier logic converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and referencing values from the record sheet identified based on the template sheets. The destination page may be sent 306 to the visitor's browser 356. FIG. 3A further illustrates the visitor sees a page having text labels found only in the template sheet and not in the record sheet, text labels originating from RecordSheet!A1, values of "100" from evaluating RecordSheet!C2, and html input controls defined by the template sheet with values from the RecordSheet, RecordSheet!A2 for the checkbox and RecordSheet!B2 for the textbox. FIG. 3A illustrates the visitor checking the checkbox and clicking submit in the browser 356 resulting in the browser sending an http post request 307 to the webifier logic controller 353. The webifier logic 353 may reload the current spreadsheet definition from memory 305. The webifier logic 353 processes the post request and updates the memory 351 with an updated spreadsheet definition. If the designer's Add On 357 still has an active session, webifier logic 353 may send 308 the updated partial spreadsheet definition, or change events sufficient to update the spreadsheet definition presented, to the Add-On 357, then using Excel's COM Interop library the Add-On 357 may present 309 an updated version to the designer in the spreadsheet application 354 such that the designer's worksheet would then display "true" in cell A2.  Paragraph [0016-0020], According to some aspects, the interactive web application may generate input and/or output web pages based on the data records and/or user interface templates. In some embodiments, the system may generate a web input form based on the data sources identified in one or more user interface templates and may receive the user input to modify one or more records via the web input form. The system may generate a data output web page for outputting data from the web data store based on a first user interface template, and may generate a data editing web page usable to edit data in the web data store based on a second user interface template. In some embodiments, generating a particular web page may comprise selecting a user interface template corresponding to a client device characteristic associated with the particular web page.  Paragraph [0177-0178], Template Sheets may be nested, such as in a many to many relationship between parent template and nested template, and/or to several levels of depth (FIG. 76). According to one aspect the webifier software may define a spreadsheet formula function such as "USETEMPLATE( )" that accepts a cell range reference or a template identifier for what template sheet should be used. The cell that the formula is used in may implicitly provide some information such as where to insert the nested template sheet based on the cell's location, or the width and height allocated to the nested template based on the cell's size. If the source record(s) for populating the template are not the same as the parent template, parameters could be passed in to the USETEMPLATE function that would allow the template to know what source data, in much the same way as a non-nested template sheet does for some page types (as further described below). This allows for scenarios such as an invoice template containing a list of "invoice items" within it that needs to be populated from records on different record sheets. Typically, such a nested template sheet would make use of the traditional spreadsheet "merge cells" feature to allow it sufficient width and height to display without affecting the parent template's row or column alignments, as well as the traditional table feature to provide record filtering (described below) to only those invoice items belonging to a particular invoice.).  

Stachura does not explicitly teach
storing rules that associate the customized template with at least two sub-templates, wherein associating includes forming a logical combination between the at least two sub-templates 
transmit a notification to each of the user-facing applications in which the customized template is integrated, wherein the notification is configured to inform a user that the customized template has been updated; 
enable selection, via a user device, of an option to accept the pushed update

However Davidow teaches
store rules that associate the customized template with at least two sub-templates, wherein associating includes forming a logical combination between the at least two sub-templates (Davidow, US 20140324501, fig. 3 and paragraph [0069-0071], Template 302 may include a plurality of fields 304 for representing data submitted by responders. Data may be entered into template fields 304 according to a customized input type, e.g., a pre-designated input type parameter. The input types may include, for example, a direct user input 306, a computed user input 308, or a pre-filled input 310.  Paragraph [0072-0074], Pre-filled input 310 includes system-generated or copied data automatically filled into template fields. Pre-filled input 310 is generally not derived form any user-input. Pre-filled input 310 may automatically input data from an application, such as user-profile fields, user-evaluation fields, time of entry fields, or other statistics generated by the system, from memories (e.g., memories 104, 128, 124 and/or 114 of FIG. 1), e.g., or from previous templates (e.g., extracted from a copied project).  Paragraph [0078], In operation 404, the template may be customized by a user defining settings for variable template parameters, such as a template data structure, a template layout, consolidated behavior, a field data type, numeric field attributes, formula functions, formula operators, field validation rules, field input types, mandatory response fields, and/or assignment of question to group or individual responders and delegated fields.  Paragraph [0094-0095], In FIG. 8, the user may operate user-interface 800 to create a template having a spreadsheet data structure. The user may assign one or more template questions to a plurality of responders, e.g., selected from among groups (e.g., office), individual responders and regions (e.g., country). The user may customize the template by selecting template parameters defining the template column/row headings, the data types (e.g., text, number, formula) for each column/row, the number of decimal places for numeric fields, a summary field defining statistical information for number fields (e.g., total, average, max, min) and functions used for formula fields (e.g., salary*hours).)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Davidow into Stachura's to enable introducing a fresh degree of freedom for template creation process to increase flexibility and options of the templates, so that the templates can be customized according to project manager's needs. The method enables automatically converting an unstructured response entered into a user-interface field to the structured data of the format and type associated with that template field, thus enhancing responder flexibility by allowing responders to submit unstructured data, and hence allowing the responders to submit non-alphanumeric data while reducing repetitive data entry of the same values as suggested by Stachura (See abstract and summary).
Stachura and Davidow do not explicitly teach
transmit a notification to each of the user-facing applications in which the customized template is integrated, wherein the notification is configured to inform a user that the customized template has been updated; 
enable selection, via a user device, of an option to accept the pushed update
However, Bosworth teaches
transmit a notification to each of the user-facing applications in which the customized template is integrated, wherein the notification is configured to inform a user that the customized template has been updated(Bosworth, US 10705805, paragraph [0028], The application authoring service may enable devices to be registered to receive notifications of application updates (e.g., generated by various collaborating authors) in various embodiments. In such an embodiment, when one author commits an update, notifications indicating the update has occurred may be provided to one or more other devices registered with the service.  Fig. 2 and paragraph [0046], In some embodiments, the notification layer 236 may process registration requests for automated propagation of updates of the mobile applications to various subscribers, e.g., by storing records indicating the set of devices to which updates (or update notifications) are to be transmitted when an application is updated. When an application is modified in some way, e.g., as a result of a non-conflicting update committed by an author, and/or as a result of a conflict resolution by the version management layer 230, the notification layer 236 may transmit an updated version of the application to a subscriber tool set 280 and/or full-function tool set 260 of one or more registered entities in the depicted embodiment.  Fig. 8,  and paragraph [0083], the request 820 may indicate a template application selected from a library of available templates, indicating a starting version of an application that the client wishes to enhance or modify. In various embodiments, a data sheet collection comprising one or more data sheets materialized according to the web-of-sheets model discussed above may be indicated in the request 820 as the source of at least a portion of the data to be accessed/manipulated/entered via the mobile application.  Fig. 8 and paragraph [0087], Clients may also develop applications in offline mode (i.e., while disconnected from the MAAS 810) in the depicted embodiment. Artifacts indicative of the application state (such as cards, sheets and the like) may be cached locally at the devices used by the client 802, and such locally cached artifacts may be edited (as indicated in element 828) without immediately affecting the master version of the application (or propagation of updates to any other subscribers or collaborators) in various embodiments. The client 802 may eventually reconnect their authoring tool(s) with the MAAS (element 830). If the local version of the application is no longer synchronized with or identical to the master version stored at the MAAS, an out-of -sync message 834 may be transmitted to the client 802 in some embodiments.).
enable selection, via a user device, of an option to accept the pushed update(Bosworth, Fig. 8, and paragraph [0087-0088], If the client 802 wishes to synchronize the local version of the application with the master version, a synchronize request 826 may be sent in some embodiments to the MAAS 810. In response, any conflicts that may be detected may be resolved at the MAAS, the changes made locally by the client 802 may be merged with the master version, and a The local version and the master version may be resynchronized if needed, e.g., using any of a variety of conflict resolution techniques if any conflicts are detected by the MAAS in some embodiments.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Bosworth into Stachura and Davidow's to Bosworth (See abstract and summary).

Claim 20 is rejected for the reasons set forth hereinabove for claim 19, Stachura, Davidow and Bosworth teach the method of claim 19, 
wherein the simultaneous change in tailoring of data includes a recalculation of data within each of the user-facing applications in which the first customized template was integrated (Stachura, paragraph [0049-0050], In some aspects, where the one or more changes made to the spreadsheet include edits to the data records, then composing the particular web page incorporating the one or more changes made to the spreadsheet may include generating the particular web page incorporating the edits to the data records without altering the user interface templates.  Paragraph [0177-0178], Steps 201 and 205 are now described in more detail with respect to user interface templates, with reference to an illustrative implementation. Regardless of whether done in a traditional spreadsheet application, a cloud and web based spreadsheet, or a simplified spreadsheet interface embedded within a web application, a spreadsheet tool may be used to make a spreadsheet that represents a desired user interface for the visitor or report layout. For example, the template could have one sheet which has many rows and columns that contain values and formulas that would be pertinent to a single quote: a large font text title of client near the top, followed by a row that has the first value as "Invoice Number" and a cell to the right of that which will be intended to display an actual invoice number. A few rows below may have a cell spanning multiple rows and columns and intended to display comments in italics. Near the bottom of the sheet, a cell that is labelled "Subtotal" and to the right of it a cell that has cell formatting to specify a currency with "S" symbols and intended to have a number representing the total for that particular invoice (with that cell having a location of C15 on the grid). The next rows may have cells related to taxes and totals after taxes, but rather than intending to have values located there later, the tax and total cells would have spreadsheet formulas that reference the subtotal cell locations, such as "=C15*10%", where it is intended that changes to C15 would affect the totals based on those formulas.  Paragraph [0018-0024].).  
Claim 303 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, wherein the at least one processor is further configured to cause the simultaneous change to occur in real-time (Stachura, paragraph [0310-0311], The Add-On (plugin) may, via typical push notification or polling methods, provide real-time reloads and updates to the designer as the destination system makes them available. Typically, this means extraction steps are limited to being performed on whichever sheets or cells have changed due to visitors, and the Add-On updates only those sheets or cells while leaving the remaining untouched. The Add-On may take a hybrid approach of having real-time checks for updates but 
Claim 304 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, wherein at least one of the two sub-templates is derived from a master board(Davidow, US 20140324501, fig. 3 and [0069-0074], Pre-filled input 310 includes system-generated or copied data automatically filled into template fields. Pre-filled input 310 is generally not derived form any user-input. Pre-filled input 310 may automatically input data from an application, such as user-profile fields, user-evaluation fields, time of entry fields, or other statistics generated by the system, from memories (e.g., memories 104, 128, 124 and/or 114 of FIG. 1), e.g., or from previous templates (e.g., extracted from a copied project).  Paragraph [0078], In operation 404, the template may be customized by a user defining settings for variable template parameters, such as a template data structure, a template layout, consolidated behavior, a field data type, numeric field attributes, formula functions, formula operators, field validation rules, field input types, mandatory response fields, and/or assignment of question to group or individual responders and delegated fields.  Paragraph [0094-0095].).  
Claim 305 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, wherein integrating the customized template includes retrieving or accessing a copy of the customized template in a manner enabling the template to be used in conjunction with the user-facing application(Davidow, fig. 3 and paragraph [0069-0071], Template 302 may include a plurality of fields 304 for representing data submitted by responders. Data may be entered into template fields 304 according to a customized input type, e.g., a pre-designated input type parameter. The input types may include, for example, a direct user input 306, a computed user input 308, or a pre-filled input 310.  Paragraph [0072-0074], Pre-filled input 310 includes system-generated or copied data automatically filled into template fields. Pre-filled input 310 is generally not derived form any user-input. Pre-filled input 310 may automatically input data from an application, such as user-profile fields, user-evaluation fields, time of entry fields, or other statistics generated by the system, from memories (e.g., memories 104, 128, 124 and/or 114 of FIG. 1), e.g., or from previous templates (e.g., extracted from a copied project).  Paragraph [0078], In operation 404, the template may be customized by a user defining settings for variable template parameters, such as a template data structure, a template layout, consolidated behavior, a field data type, numeric field attributes, formula functions, formula operators, field validation rules, field input types, mandatory response fields, and/or assignment of question to group or individual responders and delegated fields.  Paragraph [0094-0095], In FIG. 8, the user may operate user-interface 800 to create a template having a spreadsheet data structure. The user may assign one or more template questions to a plurality of responders, e.g., selected from among groups (e.g., office), individual responders and regions (e.g., country). The user may customize the template by selecting template parameters defining the template column/row headings, the data types (e.g., text, number, formula) for each column/row, the number of decimal places for numeric fields, a summary field defining statistical information for number fields (e.g., total, average, max, min) and functions used for formula fields (e.g., salary*hours).).  
Claim 306 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, wherein, upon an update of the customized template stored in the repository, the update is automatically pushed to each of the user-facing applications in which the customized template is integrated(Stachura, paragraph [0083], Responsive to an http get request 304 from a visitor's browser 356 to the webifier logic 353 to provide a destination page, the webifier logic 353 may retrieve 305 the spreadsheet definition from memory 351. The webifier logic converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and referencing values from the record sheet identified based on the template sheets. The destination page may be sent 306 to the visitor's browser 356. FIG. 3A further illustrates the visitor sees a page having text labels found only in the template sheet and not in the record sheet, text labels originating from RecordSheet!A1, values of "100" from evaluating RecordSheet!C2, and html input controls defined by the template sheet with values from the RecordSheet, RecordSheet!A2 for the checkbox and RecordSheet!B2 for the textbox. FIG. 3A illustrates the visitor checking the checkbox and clicking submit in the browser 356 resulting in the browser sending an http post request 307 to the webifier logic controller 353.).  
Claim 307 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, wherein, upon an update of the customized template stored in the repository, data in the integrated customized Stachura, paragraph [0083], Responsive to an http get request 304 from a visitor's browser 356 to the webifier logic 353 to provide a destination page, the webifier logic 353 may retrieve 305 the spreadsheet definition from memory 351. The webifier logic converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and referencing values from the record sheet identified based on the template sheets. The destination page may be sent 306 to the visitor's browser 356. FIG. 3A further illustrates the visitor sees a page having text labels found only in the template sheet and not in the record sheet, text labels originating from RecordSheet!A1, values of "100" from evaluating RecordSheet!C2, and html input controls defined by the template sheet with values from the RecordSheet, RecordSheet!A2 for the checkbox and RecordSheet!B2 for the textbox. FIG. 3A illustrates the visitor checking the checkbox and clicking submit in the browser 356 resulting in the browser sending an http post request 307 to the webifier logic controller 353.).  
Claim 308 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, wherein updating the customized template includes updating the rules that associate the customized template with at least two sub- templates((Davidow, fig. 3 and paragraph [0069-0071], Template 302 may include a plurality of fields 304 for representing data submitted by responders. Data may be entered into template fields 304 according to a customized input type, e.g., a pre-designated input type parameter. The input types may include, for example, a direct user input 306, a computed user input 308, or a pre-filled input 310.  Pre-filled input 310 may automatically input data from an application, such as user-profile fields, user-evaluation fields, time of entry fields, or other statistics generated by the system, from memories (e.g., memories 104, 128, 124 and/or 114 of FIG. 1), e.g., or from previous templates (e.g., extracted from a copied project).  Paragraph [0078], In operation 404, the template may be customized by a user defining settings for variable template parameters, such as a template data structure, a template layout, consolidated behavior, a field data type, numeric field attributes, formula functions, formula operators, field validation rules, field input types, mandatory response fields, and/or assignment of question to group or individual responders and delegated fields.  Paragraph [0094-0095], In FIG. 8, the user may operate user-interface 800 to create a template having a spreadsheet data structure. The user may assign one or more template questions to a plurality of responders, e.g., selected from among groups (e.g., office), individual responders and regions (e.g., country). The user may customize the template by selecting template parameters defining the template column/row headings, the data types (e.g., text, number, formula) for each column/row, the number of decimal places for numeric fields, a summary field defining statistical information for number fields (e.g., total, average, max, min) and functions used for formula fields (e.g., salary*hours).).  
Claim 309 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, wherein the at least one processor is further configured to enable selection, via the user device, of an option to reject the pushed update (Bosworth, Fig. 8, and paragraph [0088], If the client 802 wishes to synchronize the local version of the application with the master version, a synchronize request 826 may be sent in some embodiments to the MAAS 810. In response, any conflicts that may be detected may be resolved at the MAAS, the changes made locally by the client 802 may be merged with the master version, and a sync complete message 838 may eventually be transmitted to the client 802 in at least some embodiments. It is noted that it may sometimes be the case that an application author may wish to create and use a custom version of a mobile application, and may not necessarily want to synchronize the custom version with the master version. After the development phase of the application is complete, testing and/or deployment phases of the application lifecycle may be initiated as indicated in element 836 in the depicted embodiment. Other types of programmatic interactions than those shown in FIG. 8 may be supported in at least some embodiments--e.g., interactions that change the permissions granted to various other clients with respect to one or more applications or application artifacts may be supported.).  
Claim 310 is rejected for the reasons set forth hereinabove for claim 1, Stachura, Davidow and Bosworth teach the system of claim 1, wherein the at least one processor is further configured to enable, in response to a selection of the option to accept the pushed update, a reversion to a previous version of the customized template prior to integrating the updated customized template(Bosworth, paragraph [0021], When a user or author goes back online, the service may attempt to automatically synchronize the data and the application in various embodiments, e.g., with a master version stored in a If and when merge conflicts occur, in at least some embodiments the service may provide the user or author details regarding the conflicts (e.g., which other entity made conflicting changes and when), and may provide easy default methods to resolve conflicts. In at least some embodiments, users or authors may be provided with reminders when they have unsynchronized data, e.g., using local notifications, to reduce the probability they accidentally lose data or fail to act on unresolved conflicts.  Fig. 2, component 230 – Update, merge and version management layer.  Paragraph [0103], For example, a "last-writer-wins" approach may be taken in one embodiment, in which if conflicts are detected between the changes made by two authors, the changes which were made most recently are accepted. An another embodiment, a "diff-and-merge" approach may be taken, in which the specific differences between the versions created by different authors may be identified and then the changed portions may be merged to the extent possible.).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199